Citation Nr: 1218986	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  10-44 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from April 1953 to April 1955 and active duty for training (ACDUTRA) from June 18, 1988 to July 2, 1988.  He died in August 2008.  The appellant is his widow. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the United States Department of Veterans Affairs (VA) Regional Office.

The appellant submitted additional evidence since the most recent supplemental statement of the case (SSOC) was issued but she waived her right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2008.  The Veteran's death certificate listed the immediate cause of death as electromechanical dissociating congestive heart failure, non-ischemic cardiomyopathy and aortic valve replacement. 

2.  At the time of his death, the Veteran was in receipt of compensation under 38 C.F.R. §38 U.S.C.A. § 1151 for a scar, status post decubital ulcer of the left buttock and sacral area and scar, status post decubital ulcer of the left heel.  The combined evaluation for compensation purposes was 20 percent.

3.  A service-connected condition did not cause or materially contribute to the Veteran's death. 

CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

In a March 2009 letter issued prior to the rating decision on appeal, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection for the cause of death, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  The March 2009 letter specifically advised the appellant of the how to establish service connection for the cause of death based on service-connected disabilities as well as disabilities not yet service-connected. The letter also advised the appellant of how the VA assigns an effective date, and the type of evidence relevant to that determination.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant including treatment records from the Veteran's period of reserve service, post service treatment records, statements from private physicians, an October 1997 specialist opinion, a certificate of death, hearing testimony, and lay statements. 

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant was an active participant in the claims process by submitting evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b). 

To be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

The Board notes that the presumption of soundness under 38 U.S.C.A. § 1111 and the presumption of aggravation under 38 U.S.C.A. § 1153 and incorporated by section 101(24)(B) (defining active military service to include any period of ACDUTRA during which the individual was disabled from a disease or injury incurred or aggravated in the line of duty) do not apply to the Veteran's period of ACDUTRA in 1988 because he has not established service connection for a disability related to such period service.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40, 46, 48 (2010).  

If the veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding 
that the increase in disability is due to the natural progression of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre- existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A certificate of death indicated that the Veteran died in August 2008, and the immediate cause of death was listed as electromechanical dissociating congestive heart failure, non-ischemic cardiomyopathy and aortic valve replacement.

At the time of the Veteran's death, the Veteran was in receipt of compensation under 38 U.S.C.A. § 1151 for a scar, status post decubital ulcer of the left buttock and sacral area and a scar, status post decubital ulcer of the left heel.  The combined evaluation for compensation purposes was 20 percent.

The appellant contends that the Veteran's death was due to or a consequence of his long time heart condition, specifically aortic stenosis.  She claims that the Veteran's aortic stenosis was caused by or aggravated by his military service and that service connection for the cause of the Veteran's death is warranted on this basis.

In this case, the Veteran's service treatment records from his period of active service are unavailable, presumably having been destroyed in a fire in the early 1970s at the National Personnel Records Center (NPRC).  The NPRC indicated in August 1996 that Surgeon General Office (SGO) records were unavailable.    

The earliest medical evidence of record is a February 1965 statement from Western State Hospital indicated that the Veteran had a history of rheumatic fever.

Medical records from the Veteran's reserve service are contained in the claims file.  On physical examination for enlistment in the reserves in June 1973, the Veteran reported a history of rheumatic fever when he was 10 years old.  He denied a history of hospitalization.  Examination of the heart and vascular system were normal.  No physical limitations were noted.  A Report of Medical History from April 1978 again noted the Veteran reporting a history of rheumatic fever in 1943, with no problems since.  Examination of the heart was normal.  The only physical limitation noted pertained to the Veteran's eyes.  A Report of Medical History from October 1982 showed a history of rheumatic fever in 1948 with no sequelae.  Examination of the heart was normal.  The physical defects noted were the Veteran's weight and his eyes.  On reserve examination in February 1987, a heart murmur was reported.  The heart and vascular system were clinically evaluated as normal.  An electrocardiogram was normal.

A June 1988 reserve medical report shows that the Veteran had been digging 
during hot and humid weather while on active duty for training.  He experienced pain/cramp in the right arm.  The Veteran complained of substernal chest pain radiating down both arms with numbness and tingling of upper extremities.  He also had shortness of breath and dizziness.  Another medical report shows that he complained of chest pain radiating across the chest and right arm.  Pain was 6/10 in intensity.  There was no history of cardiac problems and he denied hypertension.  On examination, there was systolic murmur.  Pain was not typical of myocardial infarction.  An electrocardiogram was interpreted as abnormal.  It was noted that it showed a possible inferior infarct and the Veteran was transferred to Hershey Medical Center.  A statement of medical examination noted that the Veteran had atypical chest pain which occurred after heavy exertion.  A possible myocardial infarction was noted.    

A June 1988 record from Hershey Medical Center shows that the Veteran had been digging when substernal chest discomfort started.  The diagnosis was chest pain, probably musculoskeletal.  An electrocardiogram was interpreted as normal.  A chest x-ray showed prominent pulmonary vascularity.  Otherwise, no active disease was seen.  A September 1988 echo/Doppler summary of findings included mild to moderate aortic stenosis.

An October 1990 notation from Spring Creek Cardio-Medical Associates revealed a Grade 3 to 4/6 systolic murmur.  The impressions included mitral regurgitation.  In June 1991, mitral regurgitation had worsened.  

Reserve examination in May 1991 revealed a II/VI systolic murmur which did not radiate and had been present since childhood.  An electrocardiogram was normal.

A May 1992 report of VA hospitalization reveals that the Veteran's "story" started in 1988 when he had a questionable syncopal episode.  An electrocardiogram in September 1988 showed a dilated left atrium.  Elevated cholesterol was noted on testing in March 1992.  On referral, an aortic murmur was detected.  An echocardiogram in May 1992 revealed left atrial enlargement.  The aortic valve was calcified and stenosed.  The diagnoses included rheumatic heart disease, and aortic stenosis.  A July to September 1992 VA hospital report shows that the Veteran underwent aortic valve replacement surgery.  The diagnoses included aortic stenosis status post aortic valve replacement.

The Veteran's spouse indicated in a March 1993 statement that the Veteran had suffered a heart attack while digging in 110 degree heat.

At a July 1994 personal hearing, the Veteran testified that he had contracted rheumatic fever in 1954 while stationed in Italy in service.  He stated that he was placed on permanent light duty profile and was diagnosed with a heart murmur in the reserves.  He further stated that he was told by a physician in June 1988 that he had had a mild heart attack.  

A May 1995 statement from the Veteran's reserve comrades indicates that in June 1988 the Veteran passed out while digging and he was transported to a medical facility.

An October 1995 statement from T.S. Wallia, M.D., indicates that the Veteran underwent cardiac catheterization in May 1992.  The diagnosis was severe aortic stenosis and mild coronary artery disease.  He subsequently underwent aortic valve replacement.  It was Dr. Wallia's impression that the abnormal EKG/possible myocardial infarction documented in the Veteran's June 1988 medical records were the result of aortic stenosis.  In December 1995, Dr. Wallia indicated that the Veteran had had problems with aortic stenosis since 1988.  He indicated that this was an ongoing problem.  In May 1996, Dr. Wallia indicated that he had treated the Veteran since October 1995.  The Veteran had been diagnosed with aortic stenosis since at least 1988.  Dr. Wallia indicated in September 1996 that he had reviewed the Veteran's medical records.  It was assumed that he had suffered from aortic stenosis in June 1988 as part of the natural history of the disease.  Dr. Wallia indicated in November 1996 that aortic stenosis develops gradually over a prolonged period of time.  Copies of a medical text were submitted in support of this statement.

The case was referred in October 1997 for an independent medical examination (IME) opinion from Stanford University Medical Center.  A specialist from the Division of Cardiology submitted an opinion in October 1997.  The specialist stated that the records prior to 1988 indicate that the Veteran had a history of rheumatic fever in childhood, although such was not documented by childhood records and it is not certain that it actually occurred.  He stated that correspondence after 1988 indicates that the Veteran may have had rheumatic fever while in military service in Italy in 1954, although there are no medical records from that period to document it.  He stated that since one would expect that medical records of such an illness would be available, it appears unlikely that this history is correct.  He noted that medical records and correspondence indicate that the Veteran had a heart murmur before 1988 and that it was also clear from the report of echocardiogram done later in 1988 that aortic stenosis of moderate severity was present at that time.  The specialist stated that:

I would therefore judge that it is at least as likely as not that his aortic stenosis did not have its onset during military service from June 18 to July 2, 1988.  It is at least as likely as not that his aortic stenosis had its onset prior to the service in 1988.  Because aortic stenosis is a gradually progressive condition, normally requiring several years to progress from its earliest detectable condition to a condition in which a systolic pressure gradient of greater that 25 mm Hg is present (as was found in the echocardiogram in 1988), it is at least as likely as not that the aortic stenosis had its onset at least three years before 1988.  It may have had its onset in childhood, with acute rheumatic fever.  Or, since aortic stenosis in adults often has its origin in a congenital abnormality of the valve, with later secondary sclerotic changes, it is reasonably likely that a congenital abnormality may have been present in the patient, rather that a rheumatic cause.

The question of an increase in severity of aortic stenosis during the period of service in 1988 principally relates to the symptomatic episode that occurred during that time.  The patient experienced symptoms while digging a gun emplacement on a hot, humid day.  The symptoms are variously described as chest discomfort of an atypical nature or of a brief loss of consciousness.  Possibly both symptoms occurred to some extent.  He was evacuated to a hospital emergency room, at least in part because of what was considered to be an abnormal electrocardiogram.  However, the electrocardiogram was normal, and the evidence clearly indicates that no myocardial infarction occurred.  There could have been transient myocardial ischemia, due to the combination of moderate aortic stenosis and heavy physical exertion.  Patients with aortic stenosis rarely have myocardial infarction unless they also have significant coronary artery disease.  However, they often have symptoms of coronary insufficiency and of transient loss of consciousness (syncope), which are often related to unusually strenuous physical effort.  Thus, my judgment would be that it is at least as likely as not that the aortic stenosis increased in severity at this time.  The increase in severity would not be of the defect in the valve itself, but in the secondary effects on the myocardium, resulting in transient symptoms of coronary insufficiency and/or syncope.

A gradual increase in the severity of aortic stenosis, both in the valve itself and in its secondary effects on the myocardium, is an expected natural progress of the condition.  Thus, my judgment would be that an increase in the severity of the underlying heart condition which became evident during the period of service in 1988 is more likely than not due to natural progression of the condition.  However, the strenuous physical activity at that time is more likely than not to have been the factor that precipitated the development of the first symptoms of aortic stenosis.

A May 1998 statement from Dr. Wallia in which he indicated that a July 1992 pathology report (of the Veteran's aortic valve) consisted of three irregular fragments and that this conclusively means that his disease was not congenital in nature.  Moreover, Dr. Wallia stated that the Veteran had a typical pre-military exam and that he would not have been taken in the military had any medical problems been detected.  Dr. Wallia stated that these issues make it apparent that the Veteran's aortic stenosis was acquired rather than congenital.        

In a February 2003 statement from H.R. Madoff, M.D., the physician stated that the IME specialist disregarded "correspondence after 1988 that the Veteran may have had acute rheumatic fever while hospitalized in an Army Hospital in Italy in 1954."  In this respect, Dr. Madoff felt that the examiner failed to note that the Veteran's service treatment records are not of record and that the Veteran's statements as to having rheumatic fever in 1954 should have been taken as true.  Thus, Dr. Madoff felt that the Veteran incurred rheumatic fever in 1954 in Italy which led to his progressive endocardial involvement.  

In a December 2006 letter, Dr. Wallia stated that the Veteran was under his care for aortic valve problems for aortic stenosis, coronary artery disease, and congestive heart failure.  It was Dr. Wallia's opinion that his condition has been caused/due to his service tenure more likely than not.

In a January 2008 statement, Dr. Wallia reiterated that that the Veteran's heart condition was not congenital in nature and that if the Veteran had a typical pre-military exam and that he would not have been taken in the military had any medical problems been detected.  

In June 2008, the RO denied the Veteran's attempt to reopen a claim for service connection residuals of myocardial infarction.

The appellant's claim for entitlement to service connection for the cause of the Veteran's death was received in February 2009.  

In a February 2009 letter, Dr. Wallia noted that the Veteran was a long time patient and that a review of his chart documents that the Veteran had acquired rheumatic fever while serving in the Army in Italy in 1954.  It was stated that rheumatic fever is a disease which progresses slowly over time and also increases the severity of aortic stenosis.  Dr. Wallia further noted that a heart murmur was detected in February 1987 and that in June 1988 while the Veteran was in the reserves, he experienced chest pain and cramping in the right arm.  In September 1988 an echo/Doppler summary of the findings showed mild to moderate aortic stenosis.  Dr. Wallia stated that from that time on the Veteran had multiple heart problems which required treatment including cardiac catheterization in May 1992 and subsequent aortic valve replacement.  Dr. Wallia felt that these findings were consistent with the symptoms of progression of rheumatic fever.  However, Dr. Wallia acknowledged that there were no records of the Veteran's rheumatic fever of 1954 since his service treatment records had been destroyed in the 1973 fire.  Dr. Wallia felt that in light of the missing records, the Veteran's testimony as to contracting rheumatic fever in Italy in 1954 should be taken as true.      

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.

In this case, the favorable opinions are premised on the belief that the Veteran suffered from rheumatic fever during active duty in 1954, which ultimately led to the aortic stenosis that caused his death.  Both Dr. Wallia and Dr. Madoff suggest that because the Veteran's service treatment records from his active duty were destroyed in a fire, the Veteran's assertion that he had rheumatic fever in service in 1954 should be accepted as true.  However, the Board finds such assertion is not credible.  

The Board notes that the Veteran testified in 1994, in conjunction with a claim for VA benefits, that he had rheumatic fever in 1954, was hospitalized for one month, had definite heart problems, and was on a limited duty profile for the rest of his military service, including his reserve service.  Such testimony is inconsistent with his prior statements in the military reserve records.  Specifically, he reported a history of rheumatic fever occurring 1943 (or 1948) in Reports of Medical History for reserve service completed in June 1973, April 1978 and October 1982.  In those same reports, he denied ever being hospitalized.  

Additionally, the accompanying physical examinations in 1973, 1978, and 1982revealed no heart disabilities and no physical defects or limited profiles relating to the heart were noted.  In this regard, on the second page of the report, block 76 contains a physical profile which is divided into six categories (P, U, L, H, E, S). The "P" stands for "physical capacity or stamina"; the "U" stands for "upper extremities"; the "L" stands for "lower extremities"; the "H" stands for "hearing and ear"; the "E" stands for "eyes"; and the "S" stands for "Psychiatric.  The 1973 reserve examination revealed no limitations for any category.  The 1978 examination revealed a limitation only for the eyes.  The 1982 examination noted defects of the Veteran's weight and his eyes as the reasons for limitations under "P" and "E".  

Thus, the reserve medical records show the Veteran reporting a history of rheumatic fever only as a child and denying a history of hospitalization.  These statements are significantly closer in time to his 1954 service than his assertions during his 1994 hearing.  Moreover, contrary to his testimony that he was on a limited profile throughout reserve service due to his heart, review of the reserve service examinations show that is not the case.  Further, when seen for chest pain during ACDUTRA in 1988, the Veteran denied any prior heart problems.  Accordingly, the Board finds the testimony concerning a history of rheumatic fever and heart problems during active duty to be contrary to the Veteran's own prior statements and to medical evidence closer in time to his service; therefore, such assertions are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

As the Veteran's assertions of having suffered from rheumatic fever and heart problems during active duty are not credible, the medical opinions based upon that assertion have no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (providing that reliance on a Veteran's statement renders a medical report incredible if the Board rejects the statements of the Veteran); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").  As the opinions of Dr. Wallia and Dr. Madoff are premised on the Veteran's assertion of suffering from rheumatic fever during active duty, an assertion that lacks credibility, those opinions are afforded no probative value.

The Board further notes that Dr. Wallia's December 2006 letter, wherein he opined that the Veteran's heart condition had been caused/due to his service tenure more likely than not, provided no explanation for the conclusion.  Accordingly, this opinion is entitled to no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

The Board finds the October 1997 opinion from the IME specialist to be the most probative in this case, and the only opinion addressing the question of aggravation.  The opinion was provided following claims file review and considered the lay and medical evidence of record at the time.  The specialist noted that the Veteran clearly had a heart murmur before his 1988 ACDUTRA and that he clearly had aortic stenosis of moderate severity at that time as shown from the report of echocardiogram done later in 1988.  Although the specialist used the phrase "as likely as not" at times in his opinion, it is clear from a reading of the entire opinion that he believed the Veteran's aortic stenosis did not have its onset during ACDUTRA, but rather had its onset at least 3 years before 1988.  The specialist reasoned that aortic stenosis is a gradually progressive condition, normally requiring several years to progress from its earliest detectable condition to a condition in which a systolic pressure gradient of greater that 25 mm Hg is present (as was found in the echocardiogram in 1988).  

Moreover, the specialist opined that any increase in the severity of the underlying heart condition which became evident during the period of ACDUTRA in 1988 is more likely than not due to natural progression of the aortic stenosis.  He further noted that the electrocardiogram at the time was normal, and the evidence clearly indicates that no myocardial infarction occurred.

While the opinions from Dr. Wallia and Dr. Madoff were submitted after the date of the IME opinion, those opinions were based on an inaccurate factual premise of rheumatic fever and heart problems occurring in 1954.  Further, while Dr. Wallia disagreed with the IME specialist's statement that the Veteran's heart condition could be congenital, and argued that the heart condition was acquired, such contention again pertained to the onset of rheumatic fever being in 1954.  The Board has discounted the contention of rheumatic fever occurring on active duty.  Thus, the true question in this case is whether the Veteran's heart problems existed before his 1988 ACDUTRA, and if so, whether the condition was aggravated by that period of ACDUTRA.  On the question of preexisting disability, Dr. Wallia appears to agree with the IME opinion that aortic stenosis develops gradually over a prolonged period of time and that it was assumed that he had suffered from aortic stenosis in June 1988 as part of the natural history of the disease.  Thus, regardless of whether the aortic stenosis was due to congenital causes or rheumatic fever, the physicians seem to agree that he had aortic stenosis, from whatever cause, prior to his 1988 ACDUTRA. Accordingly, there is no dispute that the Veteran suffered from aortic stenosis prior to his 1988 ACDUTRA.  The only opinion addressing aggravation is from the IME specialist and is against the claim. 

To the extent the appellant, and during his lifetime the Veteran, contend that his heart condition is related to his active duty or his ACDUTRA, they have not been shown to have any specialized training sufficient to render an opinion as to the etiology and onset of his heart disorder.  The diagnosis and etiology of heart disorders requires medical testing and expertise to determine.  Accordingly, their opinion as to the relationship of the Veteran's heart condition to military service is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the IME opinion on this point to be of greater probative value than the appellant's and Veteran's lay contentions.  
 
In summary, the most probative evidence reflects that the heart disorder that resulted in the Veteran's did not manifest for decades after active duty, existed prior to his 1988 period of ACDUTRA, and was not aggravated beyond the normal progression of the disease by ACDUTRA.  Thus, service connection for the Veteran's heart condition is not warranted, and his death from that heart condition is therefore not service connected.  The appellant does not contend and the evidence does not suggest that his "service connected" scars pursuant to 38 U.S.C.A. § 1151 in any way contributed to or hastened the Veteran's death, and there is no other basis in the record to establish service connection for the cause of the Veteran's death.  The Board concludes, accordingly, that the claim for service connection for the cause of the Veteran's death is denied. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


